DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Pedro F Suarez (Reg. 45,895) on 4/2/2021.
The application has been amended as follows:

(Currently Amended) A system, comprising:
at least one data processor; and
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising:
in response to a disaster recovery mode being enabled for a cloud-based application, routing, by a traffic management pool and based on an availability of a first instance of the cloud-based application at a first cloud platform landscape, requests for to a second instance of the cloud-based application at a second cloud platform; 
forming the traffic management pool that includes a first traffic management device and a second traffic management device, the traffic management pool being formed at least in part by modifying a configuration of the first traffic management device to route the requests for the cloud-based application based on the availability of the first instance of the cloud-based application at the first cloud platform landscape, the modifying includes updating, in response to the first instance of the cloud-based application being unavailable and disaster recovery mode being enabled for the cloud-based application, a first record at the first traffic management device to map a custom domain of the cloud-based application to a first uniform resource locator of the second instance of the cloud-based application at  the second cloud platform landscape; 
validating, within a threshold quantity of time, a synchronicity within the traffic management pool based at least in part on the modification to the configuration of the first traffic management device being propagated to the second traffic management device, such that the second traffic management device is also configured to route the requests for the cloud-based application based on the availability of the first instance of the cloud-based application, the synchronicity within the traffic management pool being validated based at least on a second record at the second traffic management device also being updated, in response to the first instance of the cloud-based application being 
in response to the disaster recovery mode not being enabled for the cloud-based application, the requests for the cloud-based application by-pass the traffic management pool and are routed directly from [[s]] a client device to the cloud-based application.

10.	(Currently Amended) A computer-implemented method, comprising:
in response to a disaster recovery mode being enabled for a cloud-based application, routing, by a traffic management pool and based on an availability of a first instance of the cloud-based application at a first cloud platform landscape, requests for the cloud-based application to the first instance of the cloud-based application at the first cloud platform landscape and routing, by the traffic management pool and based on the first instance of the cloud-based application being unavailable at the first cloud platform landscape, the requests for the cloud-based application to a second instance of the cloud-based application at a second cloud platform; 
forming the traffic management pool that includes a first traffic management device and a second traffic management device, the traffic management pool being formed at least in part by modifying a configuration of the first traffic management device to route the requests for  the cloud-based application based on  the availability of  the first instance of the cloud-based application at  the first cloud platform landscape, the modifying includes updating, in response to the first instance of the cloud-based application being unavailable and disaster recovery mode 
validating, within a threshold quantity of time, a synchronicity within the traffic management pool based at least in part on the modification to the configuration of the first traffic management device being propagated to the second traffic management device, such that the second traffic management device is also configured to route the requests for the cloud-based application based on the availability of the first instance of the cloud-based application, the synchronicity within the traffic management pool being validated based at least on a second record at the second traffic management device also being updated, in response to the first instance of the cloud-based application being unavailable and disaster recovery mode being enabled for the cloud-based application, to map the custom domain of the cloud-based application to the first uniform resource locator of the second instance of the cloud-based application at the second cloud platform landscape; and
in response to the disaster recovery mode not being enabled for the cloud-based application, the requests for the cloud-based application by-pass the traffic management pool and are routed directly from [[s]] a client device to the cloud-based application.

16.	(Currently Amended) A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:
in response to a disaster recovery mode being enabled for a cloud-based application, routing, by a traffic management pool and based on an availability of a first instance of the to a second instance of the cloud-based application at a second cloud platform; 
forming the traffic management pool that includes a first traffic management device and a second traffic management device, the traffic management pool being formed at least in part by modifying a configuration of the first traffic management device to route the requests for  the cloud-based application based on  the availability of  the first instance of the cloud-based application at  the first cloud platform landscape, the modifying includes updating, in response to the first instance of the cloud-based application being unavailable and disaster recovery mode being enabled for the cloud-based application, a first record at the first traffic management device to map a custom domain of the cloud-based application to a first uniform resource locator of  the second instance of the cloud-based application at  the second cloud platform landscape; 
validating, within a threshold quantity of time, a synchronicity within the traffic management pool based at least in part on the modification to the configuration of the first traffic management device being propagated to the second traffic management device, such that the second traffic management device is also configured to route the requests for the cloud-based application based on the availability of the first instance of the cloud-based application, the synchronicity within the traffic management pool being validated based at least on a second record at the second traffic management device also being updated, in response to the first instance of the cloud-based application being unavailable and disaster recovery mode being 
in response to the disaster recovery mode not being enabled for the cloud-based application, the requests for the cloud-based application by-pass the traffic management pool and are routed directly from [[s]] a client device to the cloud-based application.

Reason for allowance
3. 	Claims 1-5, 7-8, 10-14 and 16-20 are allowed.

The following is an examiner's statement of reasons for allowance:
No single limitation serves to distinguish the claims over the prior art. Rather, the combination of limitations in its entirety is distinguishing, with the most notable limitations entered in the March 22, 2021 submission.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        4/3/2021